Opinion issued April 28, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00255–CV




CYNTHIA SCHULIN, INDIVIDUALLY AND A/N/F OF CODY SCHULIN
AND TYLER SCHULIN, Appellant

V.

LAWRENCE ESEKODY, Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 726256




MEMORANDUM OPINIONAppellant Cynthia Schulin, Individually and a/n/f of Cody Schulin and Tyler
Schulin have neither established indigence, nor paid or made arrangements to pay the
clerk’s fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant Cynthia Schulin, Individually and a/n/f of Cody
Schulin and Tyler Schulin did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.